Exhibit 10.75

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). NO SALE, PLEDGE OR DISPOSITION MAY BE EFFECTED EXCEPT IN
COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER, REASONABLY SATISFACTORY
TO THE COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT.

THIS SECURITY IS SUBJECT TO THE TERMS AND CONDITIONS OF THE PURCHASE AGREEMENT
(AS DEFINED BELOW).

SECURITY

 

$[                    ]    [                    ]

For value received, Anesiva, Inc., a Delaware corporation (the “Company”),
promises to pay to the order of [            ] (together with its successors and
assigns, the “Holder”), the principal sum of [            ], together with
returns accrued but unpaid thereon, upon the terms of this Security (the
“Security”).

Returns shall accrue from the date hereof until maturity at a continuously
compounding rate equal to seven percent (7%) per annum; provided, however, that,
during the occurrence and continuance of an Event of Default (as defined in that
certain Security Purchase Agreement, dated as of January 20, 2009 (as amended or
otherwise modified from time to time, the “Purchase Agreement”), among the
Company and, among others, the Holder), returns shall accrue at a continuously
compounding rate equal to fourteen percent (14%) per annum. All computations of
returns shall be made on the basis of a year of 365 or 366 days, as the case may
be, for the actual number of days (including the first day but excluding the
last) occurring in the period for which such return is payable.

Unless earlier paid pursuant to the terms hereof or the Purchase Agreement or
accelerated in connection with an Event of Default, subject to the terms of the
Purchase Agreement, the outstanding principal and accrued but unpaid returns
shall be immediately due and payable at any time at the request of the Majority
Investors on or after July 20, 2009 (the “Maturity Date”). The Company shall not
have the right to pre-pay the amounts due under this Security prior to the
Maturity Date without the prior written consent of the Majority Investors. The
pre-payment of this Security shall be deemed to be a Change of Control and shall
require the payment by the Company to the Holder of the amounts set forth in the
Purchase Agreement.

1. This Security is issued pursuant to the terms of the Purchase Agreement. The
Holder is entitled to the benefit of, and is subject to certain restrictions
contained in, the Purchase Agreement and the other Related Documents.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Purchase Agreement. The indebtedness evidenced by this Security
shall be secured by all collateral, as more particularly described in that
certain Pledge, Security and Collateral Agent Agreement, dated as of January 20,
2009 (as may be further amended or modified from time to time, the “Security
Agreement”), among the



--------------------------------------------------------------------------------

Company and, among others, the Holder and the Collateral Agent and that certain
Guaranty, dated as of January 20, 2009 (as may be further amended or modified
from time to time, the “Guaranty”) by and among AlgoRx Pharmaceuticals, Inc.
and, among others, the Holder. Each holder of this Security will be deemed, by
its acceptance hereof, to have agreed to the provisions and to have made the
representations and warranties set forth in Section 4 the Purchase Agreement
(other than Section 4.2 thereof). The Securities are issuable as registered
securities. Subject to the terms of the Purchase Agreement, this Security is
transferable by surrender hereof at the principal office of the Company, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered holder of this Security or by any other method permitted by the
Purchase Agreement.

2. All payments hereunder shall be applied in the order provided for in the
Purchase Agreement. Whenever any payment hereunder shall be stated to be due, or
whenever any return payment date or any other date specified hereunder would
otherwise occur, on a day other than a Business Day, then such payment shall be
made, and such return payment date or other date shall occur, on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of returns hereunder.

3. All payments in respect of this Security shall be in immediately available
lawful money of the United States of America and shall be sent so as to be
received no later than 2 p.m. (Pacific time) on the date of payment, at the
address specified in the Purchase Agreement, or at such other address as may be
specified from time to time by such Holder in a written notice delivered to the
Company. All payments in respect of this Security shall be made unconditionally
in full without any deduction, set off, counterclaim or other defense. If any
scheduled payment date is not a Business Day, such payment shall be made on the
next succeeding Business Day.

4. The Company hereby waives demand, notice, presentment, protest and notice of
dishonor.

5. (a) The terms of this Security shall be construed in accordance with the laws
of the State of California, as applied to contracts entered into by California
residents within the State of California, which contracts are to be performed
entirely within the State of California. The Company hereby (i) submits to the
exclusive jurisdiction of the courts of the County of San Francisco, State of
California and the Federal courts of the United States sitting in the Northern
District of the State of California for the purpose of any action or proceeding
arising out of or relating to this Security, the Purchase Agreement and the
Related Documents; (ii) agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts; (iii) irrevocably waives
(to the extent permitted by applicable law) any objection that it now or
hereafter may have to the laying of venue of any such action or proceeding
brought in any of the foregoing courts, and any objection on the ground that any
such action or proceeding in any such court has been brought in an inconvenient
forum; and (iv) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner permitted by law.

 

2



--------------------------------------------------------------------------------

(b) The parties agree that any dispute, controversy or claim (including any
counterclaim) (each, a “Dispute”) arising out of or relating to this Security,
the Purchase Agreement or any Related Documents shall be finally resolved by
confidential binding arbitration in San Francisco County, California as the sole
and exclusive method of resolving such dispute, controversy or claim. Any
Dispute shall be settled by arbitration under the rules then in effect of
JAMS/Endispute conducted by a single arbitrator reasonably acceptable to the
parties. The arbitrator shall have no power to amend this Security, the Purchase
Agreement or any Related Documents. The arbitrator shall issue an award in
writing (including an explanation of the grounds for such award) as promptly as
practicable that shall be final and binding on the parties. Judgment upon any
award thus obtained may be entered in any court having jurisdiction thereof. No
action at law or in equity based upon any claim arising out of or related to
this Security, the Purchase Agreement or any Related Documents shall be
instituted in any court by any party except (a) an action to compel arbitration
pursuant to this Section 5(b); or (b) an action to enforce an award obtained in
an arbitration proceeding in accordance with this Section 5(b). Pending the
submission to arbitration and thereafter until the arbitrator publishes its
award, each party shall, except in the event of termination, continue to perform
all its obligations under this Security, the Purchase Agreement and the Related
Documents without prejudice to a final adjustment in accordance with the award.

6. Notwithstanding any provision of this Security to the contrary, any payments
hereunder deemed to be interest shall not exceed the maximum rate permitted by
applicable law. To the extent that any interest otherwise paid or payable by the
Company to the Holder shall have been finally adjudicated to exceed the maximum
amount permitted by applicable law, such interest shall be retroactively deemed
to have been a required repayment of principal (and any such amount paid in
excess of the outstanding principal amount shall be promptly returned to the
Company).

7. Any term of this Security and the other Securities may be amended and the
observance of any term of this Security and the other Securities may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only in accordance with the terms of the Purchase Agreement. Any
such amendment or waiver shall be effective only for the specific instance and
for the specific purpose for which given.

8. No remedy herein conferred upon the Holder is intended to be exclusive of any
other remedy, and each and every such remedy shall be cumulative and shall be in
addition to every right or other remedy now or hereafter existing at law or in
equity or by statute or otherwise.

9. No course of dealing between the Company and the Holder or any delay on the
part of the Holder in exercising any rights or remedies shall operate as a
waiver of any such right or remedy of the Holder.

10. This Security shall be binding on and inure to the benefit of and be
enforceable by the Company, the Holder and their respective successors and
assigns. The Company may not assign, transfer, hypothecate or otherwise convey
its rights, benefits, obligations or duties hereunder without the prior express
written consent of the Majority Investors. Any such purported assignment,
transfer, hypothecation or other conveyance by the Company without the prior
express written consent of the Majority Investors shall be void.

 

3



--------------------------------------------------------------------------------

11. Whenever possible, each provision of this Security shall be interpreted in
such manner as to be effective and valid under all applicable laws and
regulations. If, however, any provision of this Security shall be prohibited by
or invalid under any such law or regulation in any jurisdiction, it shall, as to
such jurisdiction, be deemed modified to conform to the minimum requirements of
such law or regulation, or, if for any reason it is not deemed so modified, it
shall be ineffective and invalid only to the extent of such prohibition or
invalidity without affecting the remaining provisions of this Security, or the
validity or effectiveness of such provision in any other jurisdiction.

12. This Security is issued pursuant to the Purchase Agreement and in connection
with the Security Agreement, the Pledge Agreement and the other Related
Documents. Material terms applicable to this Security are set forth in the
Purchase Agreement, the Security Agreement, the Pledge Agreement and the other
Related Documents. This Security shall be interpreted in a manner to give full
effect to its provisions and the provisions of the Purchase Agreement, the
Security Agreement, the Pledge Agreement and the other Related Documents.

13. The Company agrees to pay on demand all costs and expenses of the Holder,
and the reasonable fees and disbursements of its counsel (including the
allocated costs of internal counsel), in connection with: (i) any amendments,
modifications or waivers of the terms hereof or of the Purchase Agreement or of
any other Related Documents; (ii) the protection or preservation of the Holder’s
rights under this Security, under the Purchase Agreement or under any other
Related Documents, whether by judicial proceeding or otherwise;
(iii) enforcement or attempted enforcement of, and preservation of any rights
under, this Security, the Purchase Agreement or any other Related Documents; and
(iv) any out-of-court workout or other refinancing or restructuring or in any
bankruptcy case, including, without limitation, any and all losses, costs and
expenses sustained by the Holder as a result of any failure by the Company to
perform or observe its obligations contained herein or in the Purchase Agreement
or in any of the other Related Documents.

14. The Company and the Holder agree (and agree to cause their respective owners
or Affiliates) to treat this Security as equity, not debt, for all U.S. tax
purposes and not to take any position inconsistent with such U.S. tax treatment
for U.S. tax purposes to the extent permitted by law.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

This Security has been issued in reliance upon the representations and
warranties and covenants and agreements of the Company and the Holder set forth
in the Purchase Agreement.

 

ANESIVA, INC. By:     Name:     Title:     Address:           

 

Accepted and Agreed: [            ] By: By:    

[SIGNATURE PAGE TO SECURITY]